Per Curiam :
The action is for damages to personal property and for injury to the freehold, and is a case in which a bill of particulars is peculiarly appropriate. The plaintiffs have been able to estimate the gross damage which they deem themselves to have suffered, and should find' no difficulty in stating the details thereof.
*268The order appealed from must, therefore, be; reversed, with ten dollars costs and disbursements, and the motion granted except as to the sixth -item of particulars demanded.-
Present — Patterson, P. J., Ingraham, LauGhlin, Clarke and Scott, Jj.
Order reversed, with ten dollars- costs and disbursements, and motion granted except as stated -in opinion.